No. 99-20527
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20527
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

MAE JUNE HICKS,

                                            Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-195-1
                        - - - - - - - - - -
                            May 2, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Mae June Hicks appeals her jury convictions for conspiracy

to commit money laundering, mail fraud, and wire fraud.     The

record is not adequately developed in this direct criminal appeal

for this court to review Hicks’ ineffective assistance of counsel

claim.   Accordingly, we decline to consider this claim without

prejudice to Hicks’ right to raise the claim in a 28 U.S.C.

§ 2255 motion.     See United States v. Rivas, 157 F.3d 364, 369

(5th Cir. 1998).    We discern no plain error in the district

court’s failure to order sua sponte the production of a summary

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20527
                                 -2-

report prepared by an unidentified federal agent who had

interviewed Hicks’ coconspirator.   The district court did not

abuse its discretion in its handling of Hicks’ cross-examination

of her coconspirator.    See United States v. Alexius, 76 F.3d 642,

644 (5th Cir. 1996).    Finally, the prosecutor’s comments during

closing do not cast serious doubt on the correctness of the

jury’s verdict in light of the overwhelming evidence of Hicks’

guilt and the court’s curative instruction to the jury.    See

United States v. Morrow, 177 F.3d 272, 299 (5th Cir. 1999), cert.

denied, 120 S. Ct. 333, 514, 600 (1999), and 120 S. Ct. 814

(2000).   Accordingly, the judgment of the district court is

AFFIRMED.